Fourth Court of Appeals
                                       San Antonio, Texas
                                             January 25, 2018

                                           No. 04-17-00766-CV

                                         IN RE Lynn M. KOLB

                                    Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Rebeca C. Martinez, Justice

        By order dated December 5, 2017, this court granted the real party in interest’s opposed
motion for emergency temporary relief. This court’s order stated, “all trial court proceedings
relating to this matter, including all proceedings on relator’s Petition for Declaratory Judgment
and/or Alternatively, Motion to Modify Parent-Child Relationship filed in trial court cause
number 2014-CI-14217, are STAYED pending final disposition of this original proceeding.”
This court’s order and opinion disposing of this original proceeding issued on January 12, 2018,
and January 24, 2018, respectively.

       On January 22, 2018, relator filed a motion for clarification concerning our stay order.
Because this original proceeding has been finally disposed of by this court, the stay granted in
our December 5, 2017 order was lifted pursuant to the terms of that order.

           It is so ORDERED on January 25, 2018.


                                                           _________________________________
                                                           Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of January, 2018.



                                                           ___________________________________
                                                           KEITH E. HOTTLE, CLERK OF COURT

           1
          This proceeding arises out of Cause No. 2017CI17273, styled In the Interest of C.S.K., pending in the
73rd Judicial District Court, Bexar County, Texas, the Honorable David A. Canales presiding.